        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 OKLAHOMA FIREFIGHTERS PENSION                     :
 AND RETIREMENT SYSTEM,                            :
 Individually and on Behalf of All Others          :
 Similarly Situated,                               :
                                                   :         17cv5543
                               Plaintiff,          :
                                                   :         FINAL JUDGMENT
                -against-                          :
                                                   :
 LEXMARK INTERNATIONAL, INC.,                      :
 PAUL A. ROOKE, DAVID REEDER, and                  :
 GARY STROMQUIST,                                  :
                                                   :
                        Defendants.                :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               WHEREAS, a consolidated class action is pending in this Court entitled

Oklahoma Firefighters Pension and Retirement System v. Lexmark International, Inc., Civil

Action No. 17-cv-5543 (the “Action”);

               WHEREAS, (a) Lead Plaintiff Oklahoma Firefighter Pension and Retirement

System, on behalf of itself and the Class, and (b) defendants Lexmark International, Inc., Paul A.

Rooke, David Reeder, and Gary Stromquist (collectively, the “Individual Defendants,” together

with Lexmark, the “Defendants”; and together with Lead Plaintiff, the “Parties”) have entered

into a Stipulation and Agreement of Settlement dated as of May 8, 2020 (the “Stipulation”), that

provides for a complete dismissal with prejudice of the claims asserted against Defendants in the

Action on the terms and conditions set forth in the Stipulation, subject to the approvement of this

Court (the “Proposed Settlement”);

               WHEREAS, unless otherwise defined in this Judgment, the capitalized terms
        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 2 of 9




herein shall have the same meaning as they have in the Stipulation;

               WHEREAS, by Order dated June 17, 2020, (the “Preliminary Approval Order”),

this Court (a) preliminarily approved the Proposed Settlement; (b) ordered that notice of the

Proposed Settlement be provided to the Class; (c) provided Class Members with the opportunity

to object the Proposed Settlement; and (d) scheduled a hearing regarding final approval of the

Proposed Settlement;

               WHEREAS, due and adequate notice has been given to the Class;

               WHEREAS, the Court conducted a hearing on December 16, 2020 (the

“Settlement Hearing”) to consider, among other things, (a) whether the terms and conditions of

the Proposed Settlement are fair, reasonable, and adequate to the Class, and should therefore be

approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

against the Defendants; and

               WHEREAS, the Court having reviewed and considered the Stipulation, all papers

filed and proceedings held herein in connection with the Proposed Settlement, all oral and

written comments received regarding the Settlement, and the record in the Action, and good

cause appearing therefore;

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

               1.      Jurisdiction – The Court has jurisdiction over the subject matter of the

Action, and all matters relating to the Proposed Settlement, as well as personal jurisdiction over

all of the Parties and each of the Class Members.

               2.      Incorporation of Settlement Documents – This Judgment incorporates

and makes a part hereof: (a) the Stipulation filed with the Court on May 8, 2020, (ECF No. 122);

and (b) the Notice of Pendency and Proposed Settlement of Class Action (“Notice”), Summary



                                                 2
         Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 3 of 9




Notice, and Declaration of the Claims Administrator filed with this Court on October 28, 2020,

(ECF No. 142).

               3.      Class Certification – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, this Court hereby affirms its determinations in the Preliminary Approval Order and

certifies for purposes of settlement only a Class defined as all those who purchased or otherwise

acquired Lexmark common stock between August 1, 2014 and July 20, 2015, inclusive, and were

damaged thereby. Excluded from the Class are Defendants, the officers and directors of

Lexmark at all relevant times, members of their immediate families, and any entity in which any

Defendant owns a greater than 50% equity interest, and the legal representatives, heirs,

successors-in-interest or assigns of any such excluded party. Also excluded from the Class are

those Persons who timely and validly requested exclusion from the Class. Following notice to

the Class, none have done so.

               4.      Prerequisites for Class Action – This Court hereby affirms its

determinations in the Preliminary Approval Order and finds, for the purposes of settlement only,

that the prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure have been satisfied in that: (a) the number of Class Members is so numerous that

joinder of all members is impracticable; (b) there are questions of law and fact common to the

Class; (c) the claims of the Lead Plaintiff are typical of the claims of the Class it seeks to

represent; (d) Lead Plaintiff and Lead Counsel have and will fairly and adequately represent the

interests of the Class; (e) the questions of law and fact common to the Members of the Class

predominate over any questions affecting only individual Class Members; and (f) a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.




                                                   3
        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 4 of 9




               5.      Class Representative – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of settlement only, the Court hereby affirms its determinations in

the Preliminary Approval Order and finally appoints Lead Plaintiff District No. 9, I.A. of M &

A.W. Pension Trust as Class Representative for the Class and Robbins Geller Rudman & Dowd

LLP as Class Counsel for the Class.

               6.      Settlement Notice – The Court finds that the dissemination of the

Settlement Notice and the publication of the Settlement Notice: (a) were implemented in

accordance with the Preliminary Approval Order, (b) constituted the best notice practicable

under the circumstances; (c) constituted notice that was reasonably calculated, under the

circumstances, to apprise Class Members of (i) the effect of the Proposed Settlement; (ii) Lead

Counsel’s motion for an award of attorneys’ fees and payment of Litigation Expenses; (iii) their

right to object to any aspect of the Proposed Settlement, the Plan of Allocation, and/or Lead

Counsel’s motion for attorneys’ fees and payment of Litigation Expenses; and (iv) their right to

appear at the Settlement Hearing; (d) constituted due, adequate, and sufficient notice to all

persons and entities entitled to receive notice of the Proposed Settlement, and € satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended, and all other applicable laws and rules. There have been no

objections to the Proposed Settlement.

               7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and

in accordance with, Rule 23 of the Federal Rules of Civil Procedures, this Court hereby fully and

finally approves the Proposed Settlement set forth in the Stipulation in all respects and finds that:

                       (a)     The Stipulation and Settlement contained therein, are, in all



                                                  4
         Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 5 of 9




respects, fair, reasonable, adequate, and in the best interest of the Class;

                       (b)     There was no collusion in connection with the Proposed

Settlement;

                       (c)     The Proposed Settlement was the product of informed, arm’s-

length negotiations among competent, able counsel; and

                       (d)     The record is sufficiently developed and complete to have enabled

the Lead Plaintiff and Defendants to have adequately evaluated and considered their positions.

               8.      Accordingly, the Court authorizes and directs implementation and

performance of all terms and provisions of the Stipulation, as well as the terms and provisions

hereof. The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiff and the other Class Members are hereby dismissed with prejudice. The Parties shall

bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

               9.      Binding Effect – The terms of the Stipulation and of this Judgment shall

be forever binding on Defendants, Lead Plaintiff and all other Class Members (regardless of

whether or not any individual Class Member submits a Claim Form or seeks or obtains a

distribution from the Net Settlement Fund), as well as their respective successors and assigns.

               10.     Releases – The Releases set forth in Section 4 of the Stipulation, together

with the definitions contained in the Stipulation relating thereto, are expressly incorporated

herein by reference. Accordingly, this Court orders that:

                       (a)     Upon the Effective Date, and as provided in the Stipulation, Lead

Plaintiff shall be deemed to have, and each of the Class Members shall be deemed to have, and

by operation of this Judgment shall have, fully, finally, and forever released, relinquished, and

discharged any and all Released Claims (including Unknown Plaintiffs’ Claims) against the



                                                   5
        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 6 of 9




Released Persons, whether or not such Class member executed and delivered the Proof of Claim

and Release form or shares in the Settlement Fund. Claims to enforce the terms of the

Stipulation are not released.

                       (b)      Lead Plaintiff and all Class Members, and anyone claiming

through or on behalf of any of them, are hereby forever barred and enjoined from commencing,

instituting, prosecuting, or continuing to prosecute any action or other proceeding in any court of

law or equity, arbitration tribunal, or administrative forum, asserting any of the Released Claims

against any of the Released Persons.

                       (c)      Upon the Effective Date, and as provided in the Stipulation, each

of the Released Persons shall be deemed to have, and by operation of this Judgment shall have,

fully, finally, and forever released, relinquished, and discharged Lead Plaintiff, each and all of

the Class Members, and Lead Plaintiff’s counsel from all claims and causes of action of every

nature and description (including Unknown Defendants’ Claims) whether arising under federal,

state, common or foreign law, that arise out of or relate in any way to the institution, prosecution,

or settlement of the claims against Defendants, except for claims relating to the enforcement of

the Proposed Settlement.

               11.     Upon the Effective Date, any and all Persons are permanently barred and

enjoined, to the fullest extent permitted by law, from commencing, prosecuting, or asserting any

and all claims for contribution or indemnity (or any other claim where the alleged injury to that

Person is that Person’s actual or threatened liability to the Class or a Class Member in the

Action), arising out of, based upon, relating to, concerning, or in connection with the Released

Claims, against each and every one of the Released Persons, whether arising under state, federal,

local, common, or foreign law, as claims, cross-claims, counterclaims, or third-party claims, in



                                                  6
         Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 7 of 9




the Action or any separate action, in this Court or in any other court, arbitration proceeding,

administrative proceeding, or other forum; and the Released Persons are permanently barred and

enjoined, to the fullest extent permitted by law, from commencing, prosecuting, or asserting any

and all claims for contribution or indemnity (or any other claim where the alleged injury to the

Released Person is that Released Person’s actual or threatened liability to the Class or a Class

Member in the Action) arising out of, based upon, relating to, concerning, or in connection with

the Released Claims, against any person other than a Person whose liability to the Class has been

extinguished pursuant to the Proposed Settlement and Judgment, whether arising under state,

federal, local, common, or foreign law, as claims, cross-claims, counterclaims, or third-party

claims, in the Action or any separate action, in this Court or in any other court, arbitration

proceeding, administrative proceeding, or other forum. Notwithstanding the foregoing, nothing

herein shall bar any action by any of the Settling Parties to enforce or effectuate the terms of the

Stipulation, the Settlement, or the Judgment.

               12.     No Admissions – Neither this Judgment, the Stipulation, nor the

Settlement contained therein, nor any act performed or document executed pursuant to or in

furtherance of the Stipulation or the Settlement: (a) is or may be deemed to be or may be used as

an admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or

liability of the Defendants or their respective Related Parties, or (b) is or may be deemed to be or

may be used as an admission of, or evidence of, any fault or omission of any of the Defendants

or their respective Related Parties in any civil, criminal, or administrative proceeding in any

court, administrative agency, or other tribunal. The Defendants and/or their respective Related

Parties may file the Stipulation and/or this Judgment from this action in any other action that

may be brought against them in order to support a defense or counterclaim based on principles of



                                                  7
        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 8 of 9




res judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counterclaim.

               13.     Retention of Jurisdiction – Without affecting the finality of this

Judgment in any way, this Court hereby retains continuing jurisdiction over: (a) implementation

of this Settlement and any award or distribution of the Settlement Fund, including interest earned

thereon; (b) disposition of the Settlement Fund; (c) hearing and determining applications for

attorneys’ fees, charges, and expenses, and interest in the Litigation, as well as any award to the

Lead Plaintiff to 15 U.S.C. §78u-4(a)(4); (d) all parties herein for the purpose of construing,

enforcing, and administering the Stipulation; (e) the Class Members for all matters relating to the

Litigation; and (f) other matters related or ancillary to the foregoing. The administration of the

Settlement, and the decision of all disputed questions of law and fact with respect to the validity

of any claim or right of any Person to participate in the distribution of the Net Settlement Fund,

shall remain under the authority of this Court. A separate order shall be entered regarding

approval of a plan of allocation and the motion of Lead Counsel for an award of attorneys’ fees

and payment of Litigation Expenses. This order shall in no way affect or delay the finality of

this Judgment and shall not affect or delay the Effective Date of the Settlement.

               14.     Non-Occurrence of the Settlement – In the event that the Settlement

does not become effective in accordance with the terms of the Stipulation, or the Effective Date

does not occur, then this Judgment shall be rendered null and void to the extent provided by and

in accordance with the Stipulation and shall be vacated and, in such event, all orders entered and

releases delivered in connection herewith shall be null and void to the extent provided by and in

accordance with the Stipulation and the Settlement Fund shall be returned in accordance with the

Stipulation.



                                                  8
        Case 1:17-cv-05543-WHP Document 159 Filed 01/07/21 Page 9 of 9




               15.     Modification of the Agreement of Settlement – Without further

approval from the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and

adopt such amendments or modifications of the Stipulation or any exhibits attached thereto to

effectuate the Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do

not materially limit the rights of Class Members in connection with the Settlement. Without

further order of the Court, the Settling Parties may agree to reasonable extensions of time to

carry out the provisions of the Stipulation.

               16.     Entry of Final Judgment – There is no just reason to delay the entry of

this Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is

expressly directly to immediately enter this final judgment in this Action.



Dated: January 7, 2021
       New York, New York




                                                 9
